


EXHIBIT 10.9a

 

EMPLOYMENT AGREEMENT

 

(PATRICK OLNEY)

 

EMPLOYMENT AGREEMENT (this “Agreement”) dated as of January 1, 2014, by and
between TRW Automotive Inc. (the “Company”) and Patrick Olney (“Executive”).

 

WHEREAS, Executive desires to be employed by the Company and the Company desires
to employ Executive pursuant to the terms and conditions of this Agreement;

 

In consideration of the premises and mutual covenants herein and for other good
and valuable consideration, the parties agree as follows:

 

1.              Effectiveness; Term of Employment.

 

a.                                      Effectiveness.  This Agreement shall
constitute a binding agreement between the parties as of the date hereof (the
“Effective Date”).

 

b.                                      Term.  Subject to the provisions of
Section 7 of this Agreement, Executive shall be employed by the Company for a
period commencing on the Effective Date and ending on December 31, 2014 (the
“Employment Term”) on the terms and subject to the conditions set forth in this
Agreement; provided, however, that commencing January 1, 2015 and on each
January 1 thereafter (each an “Extension Date”), the Employment Term shall be
automatically extended for an additional one-year period, unless the Company or
Executive provides the other party hereto 60 days prior written notice before
the next Extension Date that the Employment Term shall not be so extended.

 

2.              Position.

 

a.                                      During the Employment Term, Executive
shall serve as the Company’s Executive Vice President and Chief Operating
Officer once appointed to such positions at the first scheduled meeting of the
Board of Directors of the Company (the “Board”) following the Effective Date. 
In such position, Executive shall have such duties and authority as shall be
determined from time to time by the Chief Executive Officer of the Company (the
“CEO”) and will report to the CEO.

 

b.                                      During the Employment Term, Executive
will devote Executive’s full business time and best efforts to the performance
of Executive’s duties hereunder and will not engage in any other business,
profession or occupation for compensation or otherwise which would conflict or
interfere with the rendition of such services either directly or indirectly,
without the prior written consent of the Board; provided, that nothing herein
shall preclude Executive, subject to the prior approval of the Board, which
approval shall not be unreasonably withheld, from accepting appointment to, or
continuing to serve on, any board of directors or trustees of any business
corporation or any charitable organization; provided, in each case, and in the
aggregate, that such activities do not conflict or interfere with the
performance of Executive’s duties hereunder or conflict with Section 8.

 

--------------------------------------------------------------------------------


 

3.              Base Salary.  During the Employment Term, the Company shall pay
Executive a base salary at the annual rate of $850,000, payable in regular
installments in accordance with the Company’s usual payment practices.  The
Board shall annually review Executive’s base salary and Executive shall be
entitled to such increases (but no decreases), if any, as may be determined in
the sole discretion of the Board.  Executive’s annual base salary, as in effect
from time to time, is hereinafter referred to as the “Base Salary.”

 

4.              Annual Bonus.  Each fiscal year during the Employment Term,
Executive shall be eligible to earn an annual bonus award (an “Annual Bonus”),
the target of which will be one hundred twenty percent (120%) of Executive’s
Base Salary (the “Target Annual Bonus”) based upon the achievement of objectives
established by the Compensation Committee of the Board of Directors of TRW
Automotive Holdings Corp. (the “Compensation Committee”) annually for defined
measures of EBITDAP and cash flow.  In addition, up to fifty percent of the
Target Annual Bonus will be based on additional factors determined to be
relevant by the Compensation Committee, which may include industry-specific and
general economic conditions as well as strategic factors.  Any Annual Bonus
declared by the Company shall be paid to Executive in the calendar year
following the year to which it relates, as soon as administratively practicable
following the determination of the Annual Bonus, but in no event later than
March 15th of the calendar year following the year to which the Annual Bonus
relates.

 

5.              Employee Benefits.  During the Employment Term, Executive shall
be entitled to participate in the Company’s employee benefit plans (including
medical, disability, retirement, 401(k), life insurance and accidental death and
dismemberment, but not including severance, bonus and incentive plans) as in
effect from time to time (collectively “Employee Benefits”), on the same basis
as those benefits are provided to other senior executives of the Company (other
than the CEO), which currently include the employee benefits listed on Schedule
5A.  Executive agrees and acknowledges that the Company may modify or terminate
any of its benefit plans at any time and any such change or termination would
supersede this Agreement.  To the extent any reimbursement or in-kind benefit
provided herein is includable in Executive’s income, any such reimbursements or
benefits shall be paid promptly to Executive in accordance with past practice
(if any), but in no event later than December 31st of the year following the
year in which Executive incurs the expense, and the amount of any reimbursement
or in-kind benefit provided in one year shall not affect the amount of any such
reimbursement or benefit provided in a subsequent year.

 

6.              Business Expenses.  During the Employment Term, reasonable
business expenses incurred by Executive in the performance of Executive’s duties
hereunder shall be reimbursed by the Company in accordance with Company
policies.  To the extent any reimbursement or in-kind benefit provided herein is
includable in Executive’s income, any such reimbursements or benefits shall be
paid promptly to Executive in accordance with past practice (if any), but in no
event later than December 31st of the year following the year in which Executive
incurs the expense, and the amount of any reimbursement or in-kind benefit
provided in one year shall not affect the amount of any such reimbursement or
benefit provided in a subsequent year.

 

7.              Termination.  The Employment Term and Executive’s employment
hereunder may be terminated by the Company or Executive at any time and for any
reason; provided, that

 

2

--------------------------------------------------------------------------------


 

Executive will be required to give the Company at least 60-days advance written
notice of any resignation of Executive’s employment.  Notwithstanding any other
provision of this Agreement, the provisions of this Section 7 shall exclusively
govern Executive’s rights upon termination of employment with the Company and
its affiliates.

 

a.                                      By the Company For Cause or By Executive
Resignation Without Good Reason.

 

(i)  The Employment Term and Executive’s employment hereunder may be terminated
by the Company for Cause (as defined below) and shall terminate automatically
upon Executive’s resignation without Good Reason (as defined in Section 7(c)).

 

(ii)  For purposes of this Agreement, “Cause” shall mean (A) Executive’s
continued failure to work on a full-time basis and failure substantially to
perform Executive’s duties hereunder (other than as a result of total or partial
incapacity due to physical or mental illness), provided, however, that it is
understood that this Section 7(a)(ii) shall not permit the Company to terminate
Executive’s employment for Cause because of dissatisfaction with the quality of
services provided by, or disagreement with the actions taken by, Executive in
the good faith performance of Executive’s duties to the Company, (B) Executive’s
conviction of, or plea of nolo contendere to a crime constituting a felony under
the laws of the United States or any state thereof, (C) Executive’s willful
malfeasance or willful misconduct in connection with Executive’s duties
hereunder which has been injurious to the financial condition or business
reputation of the Company or any of its subsidiaries or affiliates or
(D) Executive’s breach of the provisions of Sections 8 or 9 of this Agreement,
other than an insignificant breach of Section 9 as reasonably determined by the
Company; provided, however, that no act or omission shall be “willful” (1) to
the extent taken by Executive at the direction of the CEO or the Board or (2) if
effected with Executive’s reasonable belief that such action or failure to act
was in the Company’s best interest.  The Company shall be required to give
Executive written notice of the event(s) constituting Cause for termination for
purposes of this Agreement and, in the case of the event described in clauses
(A) or (D) hereof, if curable without additional financial harm to the Company,
Executive shall have 30 days after receipt from the Company of such notice to
cure such event(s) constituting Cause.

 

(iii)  If Executive’s employment is terminated by the Company for Cause, or if
Executive resigns without Good Reason, Executive shall be entitled to receive:

 

(A)                               the Base Salary through the date of
termination;

 

(B)                               any Annual Bonus earned but unpaid as of the
date of termination for any previously completed fiscal year;

 

(C)                               reimbursement for any unreimbursed business
expenses properly incurred by Executive in accordance with Company policy prior
to the date of Executive’s termination; and

 

(D)                               such employee benefits, if any, as to which
Executive may be entitled under the employee benefit plans, programs or
arrangements of the Company or its affiliates pursuant to the terms of such
plans, programs or arrangements (the

 

3

--------------------------------------------------------------------------------


 

amounts described in clauses (A) through (D) hereof being referred to as the
“Accrued Rights”).

 

Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive without Good Reason, except as set forth in this
Section 7(a)(iii), Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

 

b.                                      Disability or Death.

 

(i)  The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death and may be terminated by the Company if Executive becomes
physically or mentally incapacitated and is therefore unable for a period of six
(6) consecutive months or for an aggregate of nine (9) months in any twenty-four
(24) consecutive month period to perform Executive’s duties (such incapacity is
hereinafter referred to as “Disability”).

 

(ii)  Upon termination of Executive’s employment hereunder for either Disability
or death, Executive or Executive’s estate (as the case may be) shall be entitled
to receive:

 

(A)                               the Accrued Rights; and

 

(B)                               a pro rata portion of any Annual Bonus, if
any, that Executive would have been entitled to receive pursuant to Section 4
hereof for the fiscal year in which such termination occurs based upon the
percentage of such fiscal year that shall have elapsed through the date of
Executive’s termination of employment (the “Pro Rata Bonus”), payable when such
Annual Bonus would have otherwise been payable had Executive’s employment not
terminated.

 

Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 7(b)(ii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

 

c.                                       By the Company Without Cause (Other
than Due to Death or Disability) Prior to a Change in Control (as defined in
Section 7(d)(ii)) or On or Following the First Anniversary of such Change in
Control or Due to Resignation by Executive for Good Reason Prior to a Change in
Control or On or Following the First Anniversary of such Change in Control.

 

(i)  The Employment Term and Executive’s employment hereunder may be terminated
by the Company without Cause (other than due to death or Disability) prior to a
Change in Control or on or following the first anniversary of such Change in
Control or due to resignation by Executive for Good Reason prior to a Change in
Control or on or following the first anniversary of such Change in Control.

 

(ii)  For purposes of this Agreement, “Good Reason” shall mean:

 

4

--------------------------------------------------------------------------------


 

(A)                               the failure of the Company to pay or cause to
be paid or provide Executive’s Base Salary, Annual Bonus or Employee Benefits
when due hereunder,

 

(B)                               any requirement that Executive’s principal
office shall be located other than within the Michigan counties of Wayne,
Oakland, Macomb and Washtenaw,

 

(C)                               any adverse change in Executive’s reporting
relationship, or

 

(D)                               any material diminution for a period of at
least 30 days in Executive’s authority or responsibilities from those described
in Section 2 hereof;

 

provided, that the events described in clauses (A), (B), (C), or (D) of this
Section 7(c)(ii) shall constitute Good Reason only if the Company fails to cure
such event within

 

(1)                               thirty days after receipt from Executive of
written notice of the event which constitutes Good Reason pursuant to clauses
(B), (C) or (D) or

 

(2)                               ten days after receipt from Executive of
written notice of the event which constitutes Good Reason pursuant to clause
(A) or such greater period of time, but not more than thirty days, as shall be
required by Section 409A of the Internal Revenue Code of 1986 (the “Code”) and
the Treasury Regulations and related guidance promulgated thereunder
(collectively referred to herein as “Section 409A”).

 

(iii)  If (x) Executive’s employment is terminated by the Company without Cause
(other than by reason of death or Disability) prior to a Change in Control or on
or following the first anniversary of such Change in Control, or (y) Executive
resigns for Good Reason prior to a Change in Control or on or following the
first anniversary of such Change in Control, Executive shall be entitled to
receive:

 

(A)                               the Accrued Rights;

 

(B)                               subject to Executive’s continued compliance
with the provisions of Sections 8 and 9 (except for insignificant breaches of
Section 9 as reasonably determined by the Company), (x) continued payment of the
Executive’s Base Salary and (y) a monthly payment equal to Executive’s Average
Annual Bonus (as defined below) divided by twelve (12), for a period of eighteen
(18) months following the date of such termination; provided, that Executive
shall not be entitled to any other cash severance or cash termination benefits
under any other plans, programs or arrangements of the Company or its affiliates
other than retirement benefit plans; and

 

(C)                               continued provision of a car allowance and
medical, dental, life insurance and disability benefit coverage benefits
provided at the level provided immediately prior to the date of such termination
for a period of eighteen (18) months immediately following the date of such
termination (the “Continued Benefits”); and

 

5

--------------------------------------------------------------------------------


 

(D)                               the Pro Rata Bonus, payable when such bonus
would have otherwise been payable had Executive’s employment not terminated.

 

As used in this Agreement, “Average Annual Bonus” means the average of the
Annual Bonuses earned by Executive with respect to each of the previously
completed fiscal years occurring during the Employment Term (up to a maximum of
the three most recently completed fiscal years) or, if such termination of
employment occurs prior to December 31, 2014, Executive’s Target Annual Bonus.

 

(iv)  Notwithstanding any other provision of this Section 7(c), if Executive’s
employment is terminated prior to a Change in Control but after the initial
discussions with any “person” or “group” (as such terms are defined in Sections
13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) regarding a Change in Control (the “Discussion Period”), by the
Company (i) at the request of such person or group involved in the Change in
Control or (ii) without Cause but otherwise in connection with or in
anticipation of a Change in Control and such Change in Control subsequently
occurs or if Executive resigns with Good Reason during the Discussion Period and
such Change in Control subsequently occurs, then Executive shall also be
entitled to (x) the payment of an amount equal to that provided in
Section 7(d)(iii)(B)(2) as if Executive was terminated as of the consummation of
such Change in Control and (y) the payment of the unpaid severance described in
Section 7(c)(iii)(B), as soon as practicable, but in no event later than ten
(10) days following such Change in Control.  Notwithstanding anything to the
contrary herein, in the event the Change in Control occurs within the first six
(6) months following Executive’s separation from service, payment of the amounts
described in (x) and (y), to the extent they constitute Excess Amounts (as
defined in Section 7.h.(ii)(B)), shall not be paid until the six-month
anniversary of the date of Executive’s separation from service, in accordance
with the requirements of Section 7.h.

 

Following Executive’s termination of employment by the Company without Cause
(other than by reason of Executive’s death or Disability) prior to a Change in
Control or on or following the first anniversary of such Change in Control, or
by Executive’s resignation for Good Reason prior to a Change in Control or on or
following the first anniversary of such Change in Control, except as set forth
in Section 7(c)(iii) or Section 7(c)(iv), as applicable, Executive shall have no
further rights to any compensation or any other benefits under this Agreement.

 

d.                                      By the Company Without Cause (Other than
Due to Death or Disability) Following a Change in Control but Prior to the First
Anniversary of such Change in Control or Due to Resignation by Executive for
Good Reason Following a Change in Control but Prior to the First Anniversary of
such Change in Control.

 

(i)  The Employment Term and Executive’s employment hereunder may be terminated
(x) by the Company without Cause (other than due to death or Disability)
following a Change in Control but prior to the first anniversary of such Change
in Control or (y) due to resignation by Executive for Good Reason following a
Change in Control but prior to the first anniversary of such Change in Control.

 

(ii)  For purposes of this Agreement, “Change in Control” shall mean (A) the
sale or disposition, in one or a series of related transactions, of all or
substantially all of the assets

 

6

--------------------------------------------------------------------------------


 

of TRW Automotive Holdings Corp. (“Holdings”) or the Company to any “person” or
“group” (as such terms are defined in Sections 13(d)(3) and 14(d)(2) of the
Exchange Act) other than Automotive Investors L.L.C. (“AI”) or any of its
Affiliates (as defined below), (B) any person or group, other than Holdings, AI
or any of its Affiliates, is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of more
than 50% of the total voting power of the voting stock of Holdings or the
Company, including by way of merger, consolidation or otherwise and AI or any of
its Affiliates do not control the Board of Directors of Holdings (the “Holdings
Board”) or the Board or (C) any “person” or “group” (as defined above) other
than Holdings, AI or its Affiliates acquires (or acquired during the 12-month
period ending on the date of the most recent acquisition of such person or
group) ownership of stock of Holdings or the Company possessing 30 percent or
more of the total voting power of the stock of Holdings or the Company, as
applicable, or (D) a majority of the members of the Board of Directors of
Holdings (the “Holdings Board”) is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Holdings Board, as it was constituted at the beginning of such
12-month period.  For purposes of this Section 7(d)(ii), the term “Affiliate”
means any other person directly or indirectly controlling or controlled by or
under direct or indirect common control with AI.  For purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlling,” “controlled by” and “under common control with”) as used with
respect to AI, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of AI, whether
through the ownership of voting securities, by agreement or otherwise.

 

(iii)  If (x) Executive is terminated by the Company without Cause (other than
due to death or Disability) following a Change in Control but prior to the first
anniversary of such Change in Control or (y) if Executive resigns with Good
Reason following a Change in Control but prior to the first anniversary of such
Change in Control, Executive will be entitled to receive:

 

(A)                               the Accrued Rights;

 

(B)                               subject to Executive’s continued compliance
with the provisions of Sections 8 and 9 (except for insignificant breaches of
Section 9 as reasonably determined by the Company), a lump-sum payment, payable
as soon as practicable, but in no event later than ten (10) business days,
following such termination of employment, except as otherwise provided under
Section 7.h. for any Excess Amount (as defined in Section 7.h.(ii)(B)), equal to
the sum of (1) one-and-one-half (1.5) times the sum of (x) Executive’s Base
Salary and (y) Executive’s Average Annual Bonus plus (2) the product of (I) the
sum of (x) and (y) multiplied by (II) a fraction, the numerator of which is the
number of months from the date of Executive’s termination of employment until
the first anniversary of the Change in Control and the denominator of which is
twelve (12); provided, that Executive shall not be entitled to any other cash
severance or cash termination benefits under any other plans, programs or
arrangements of the Company or its affiliates other than retirement benefit
plans;

 

(C)                               the Continued Benefits; and

 

7

--------------------------------------------------------------------------------


 

(D)                               the Pro Rata Bonus, payable when such bonus
would have otherwise been payable had Executive’s employment not terminated.

 

Following Executive’s termination of employment by the Company without Cause
(other than by reason of Executive’s death or Disability) following a Change in
Control but prior to the first anniversary of such Change in Control, or by
Executive’s resignation for Good Reason following a Change in Control but prior
to the first anniversary of such Change in Control, except as set forth in this
Section 7(d)(iii), Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

 

e.                                       Expiration of Employment Term.

 

(i)  Election Not to Extend the Employment Term.  In the event either party
elects not to extend the initial or any extended Employment Term pursuant to
Section 1(b), unless Executive’s employment is earlier terminated pursuant to
paragraphs (a), (b), (c) or (d) of this Section 7, Executive’s termination of
employment hereunder (whether or not Executive continues as an employee of the
Company thereafter) shall be deemed to occur on the close of business on the
last day of the then-current Employment Term, without further extension.

 

(ii)  Continued Employment Beyond the Expiration of the Employment Term.  Unless
the parties otherwise agree in writing, continuation of Executive’s employment
with the Company beyond the expiration of the Employment Term shall be deemed an
employment at-will and shall not be deemed to extend any of the provisions of
this Agreement and Executive’s employment may thereafter be terminated at will
by either Executive or the Company; provided that the provisions of Sections 9
and 10 of this Agreement shall survive any termination of this Agreement or
Executive’s termination of employment hereunder.  The restrictions of Section 8
will not apply if Executive’s employment is terminated upon or subsequent to the
expiration of the Employment Term.

 

(iii)  Executive’s Termination of Employment Upon the Expiration of the
Employment Term.  In the event that Executive’s employment with the Company is
terminated upon the expiration of the Employment Term due to the Company’s
election not to renew the Employment Term, Executive will be entitled to receive
the following:

 

(A)                               the Accrued Rights;

 

(B)                               subject to Executive’s continued compliance
with the provisions of Section 9 (except for insignificant breaches of Section 9
as reasonably determined by the Company), (x) continued payment of Executive’s
Base Salary and (y) a monthly payment equal to Executive’s Average Annual Bonus
(as defined in Section 7.c.(iii)) divided by twelve (12), for a period of twelve
(12) months following the date of such termination; provided, that Executive
shall not be entitled to any other cash severance or cash termination benefits
under any other plans, programs or arrangements of the Company or its affiliates
other than retirement benefit plans;

 

(C)                               continued provision of a car allowance and
medical, dental, life insurance and disability benefit coverage benefits
provided at the level provided

 

8

--------------------------------------------------------------------------------


 

immediately prior to the date of such termination for a period of one (1) year
immediately following the date of such termination; and

 

(D)                               the Pro Rata Bonus, payable when such bonus
would have otherwise been payable had Executive’s employment not terminated.

 

Following such termination of Executive’s employment hereunder as a result of,
or following, either party’s election not to extend the Employment Term, except
as set forth in this Section 7(e)(iii), Executive shall have no further rights
to any compensation or any other benefits under this Agreement.

 

f.                                        Notice of Termination.  Any purported
termination of employment by the Company or by Executive (other than due to
Executive’s death) shall be communicated by written Notice of Termination to the
other party hereto in accordance with Section 11(h) hereof.  For purposes of
this Agreement, a “Notice of Termination” shall mean a notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of employment under the provision so indicated.

 

g.                                       Board/Committee Resignation.  Upon
termination of Executive’s employment for any reason, Executive agrees to
resign, as of the date of such termination and to the extent applicable, from
the Board (and any committees thereof) and the Board of Directors (and any
committees thereof) of any of the Company’s affiliates.

 

h.                                      In order to comply with Section 409A,
the following provisions shall apply:

 

(i)                                     For purposes of Section 7 of this
Agreement, a termination of employment means a “separation from service” as
defined by Section 409A.

 

(ii)                                  All payments due under Sections 7.c.
through e. (other than the Permitted Items, as defined in Section 7.h.(ii)(C))
following an involuntary separation from service, as defined by Section 409A,
including any resignation by Executive for Good Reason, whether in connection
with any Change in Control or otherwise, shall be made subject to the following:

 

(A)                                During the first six (6) months following
Executive’s involuntary separation from service, in no event shall the amount
payable hereunder exceed two times the lesser of (1) Executive’s annualized
compensation based on Executive’s annual rate of pay for the calendar year
preceding the calendar year in which the separation from service occurs and
(2) the limitation in effect under Code Section 401(a)(17) for the year in which
Executive’s separation from service occurs.

 

(B)                                To the extent the amount otherwise payable
hereunder during the first six (6) months following Executive’s involuntary
separation from service would, but for subsection (A) above, exceed two times
the lesser of (1) Executive’s annualized compensation based on

 

9

--------------------------------------------------------------------------------


 

Executive’s annual rate of pay for the calendar year preceding the calendar year
in which the separation from service occurs and (2) the limitation in effect
under Code Section 401(a)(17) for the year in which Executive’s separation from
service occurs (referred to herein as the “Excess Amount”), the Excess Amount
shall be accumulated and paid to Executive in a lump sum on the six-month
anniversary of the date of Executive’s separation from service (or the first
business day thereafter, if such anniversary date is not a business day).  Any
remaining installments or lump sum payments payable hereunder shall continue or
otherwise be made in accordance with the applicable provisions of this
Agreement.

 

(C)                                All amounts to be provided to Executive under
Sections 7.c. through e. shall be taken into account in determining the Excess
Amount, and therefore subject to the six (6) month delay in payment described
above, other than the following (collectively, the “Permitted Items”):

 

(1)                                 The Accrued Rights.

 

(2)                                 Any Pro Rata Bonus.

 

(3)                                 Any benefits continued hereunder for
medical, dental, life insurance and disability benefits following Executive’s
separation from service that are excludable from income.

 

(4)                                 Expenses or benefits that are includable in
income to the extent such amounts do not exceed the limit in effect under Code
Section 402(g) for the year in which Executive’s separation from service occurs.

 

Accordingly, the Permitted Items may be paid or provided to Executive during the
first six months following separation from service in accordance with the
applicable provisions of this Agreement.

 

(iii)                           To the extent any reimbursement for an expense
or in-kind benefit incurred prior to separation from service is includable in
Executive’s income, such reimbursements shall be paid promptly to Executive in
accordance with past practice, but in no event later than December 31st of the
year following the year in which Executive incurs the expense, and the amount of
any reimbursement or in-kind benefit provided in one year shall not affect the
amount of any such reimbursement or benefit provided in a subsequent year.

 

i.                                          Amounts otherwise payable under
Sections 7.c.(iv) or 7.d.(iii) that are delayed for a period of six (6) months
following Executive’s separation from service in accordance with Section 7.h.
and the entire amount payable under Section 7.e.(iii), shall be contributed by
the Company to a grantor trust established by the Company with an independent
trustee immediately following the occurrence of all events giving rise to
Executive’s entitlement to such amounts.  The costs and fees associated with
establishing and maintaining such grantor trust shall be borne by the Company. 
The amounts held in trust shall be invested in a stable value fund or other
similar investment vehicle, which seeks to preserve principal while earning

 

10

--------------------------------------------------------------------------------

 

interest income.  The investment vehicle shall be selected by an independent
investment manager appointed by the Company.  The interest income realized shall
be included in and paid to Executive as and when Executive’s severance payments
under this Section 7 are made.

 

8.              Non-Competition.

 

a.                                      Executive acknowledges and recognizes
the highly competitive nature of the businesses of the Company and its
affiliates and accordingly agrees as follows:

 

(i)  During the Employment Term and for a period of eighteen (18) months
following the date Executive ceases to be employed by the Company (the
“Restricted Period”), Executive will not, whether on Executive’s own behalf or
on behalf of or in conjunction with any person, firm, partnership, joint
venture, association, corporation or other business organization, entity or
enterprise whatsoever (“Person”), directly or indirectly solicit or assist in
soliciting in connection with a Competitive Business (as defined in
Section 8(a)(ii)(A)), other than solicitation or assistance on behalf of, a
Permitted Competitive Employer (as defined in Section 8(a)(ii)(E)), the business
of any client or prospective client:

 

(A)                               with whom Executive had personal contact or
dealings on behalf of the Company during the one year period preceding
Executive’s termination of employment;

 

(B)                               with whom employees reporting to Executive
have had personal contact or dealings on behalf of the Company during the one
year period immediately preceding Executive’s termination of employment; or

 

(C)                               for whom Executive had direct or indirect
responsibility during the one year period immediately preceding Executive’s
termination of employment.

 

(ii)  During the Restricted Period, Executive will not, directly or indirectly:

 

(A)                               engage in any business that competes with any
business of the Company or its subsidiaries that represents at least 10% of the
consolidated revenues of the Company and its subsidiaries in any geographic area
(including, without limitation, any business which the Company or its
subsidiaries have specific plans to conduct in the future and as to which
Executive is aware of such planning) (a “Competitive Business”);

 

(B)                               enter the employ of, or render any services
to, any Person (or any division or controlled or controlling affiliate of any
Person) who or which engages in a Competitive Business;

 

(C)                               acquire a financial interest in, or otherwise
become actively involved with, a Competitive Business, directly or indirectly,
as an individual, partner, shareholder, officer, director, principal, agent,
trustee or consultant; or

 

(D)                               act to discourage, or attempt to discourage,
business relationships (whether formed before, on or after the date of this
Agreement) between the

 

11

--------------------------------------------------------------------------------


 

Company or any of its affiliates and customers, clients, suppliers, partners,
members or investors of the Company or its affiliates.

 

(E)                                Notwithstanding the foregoing, this
Section 8(a)(ii) shall not preclude Executive from entering the employ of,
rendering services to, acquiring a financial interest in, or otherwise becoming
actively involved in, any Person (a “Permitted Competitive Employer”) which
engages in a Competitive Business if the gross revenues of all such Competitive
Businesses of such Person and its affiliates for the Person’s most recently
completed fiscal year did not equal or exceed $500,000,000.

 

(iii)  Notwithstanding anything to the contrary in this Agreement, Executive
may, directly or indirectly own, solely as an investment, securities of any
Person engaged in the business of the Company or its affiliates which are
publicly traded on a national or regional stock exchange or on the
over-the-counter market if Executive (i) is not a controlling person of, or a
member of a group which controls, such person and (ii) does not, directly or
indirectly, own 5% or more of any class of securities of such Person.

 

(iv)  During the Restricted Period, Executive will not, whether on Executive’s
own behalf or on behalf of or in conjunction with any Person, directly or
indirectly (except to the extent any current or former employees described below
are retained through general public advertisement):

 

(A)                               solicit or encourage any employee of the
Company or its affiliates to leave the employment of the Company or its
affiliates; or

 

(B)                               hire any such employee who was employed by the
Company or its affiliates as of the date of Executive’s termination of
employment with the Company or who left the employment of the Company or its
affiliates coincident with, or within one year prior to or after, the
termination of Executive’s employment with the Company.

 

b.                                      It is expressly understood and agreed
that although Executive and the Company consider the restrictions contained in
this Section 8 to be reasonable, if a final judicial determination is made by a
court of competent jurisdiction that the time or territory or any other
restriction contained in this Agreement is an unenforceable restriction against
Executive, the provisions of this Agreement shall not be rendered void but shall
be deemed amended to apply to such maximum time and territory and to such
maximum extent as such court may judicially determine or indicate to be
enforceable.  Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.

 

9.              Confidentiality; Intellectual Property.

 

a.                                      Confidentiality.

 

(i)  Executive will not at any time (whether during or after Executive’s

 

12

--------------------------------------------------------------------------------


 

employment with the Company) (x) retain or use for the benefit, purposes or
account of Executive or any other Person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
and its subsidiaries (other than its professional advisers who are bound by
confidentiality obligations), any non-public, proprietary or confidential
information — including without limitation trade secrets, know-how, research and
development, software, databases, inventions, processes, formulae, technology,
designs and other intellectual property, information concerning finances,
investments, profits, pricing, costs, products, services, vendors, customers,
clients, partners, investors, personnel, compensation, recruiting, training,
advertising, sales, marketing, promotions, government and regulatory activities
and approvals, strategies and plans — concerning the past, current or future
business, activities and operations of the Company, its subsidiaries or
affiliates and/or any third party that has disclosed or provided any of same to
the Company on a confidential basis (“Confidential Information”) without the
prior written authorization of the Board.  Notwithstanding anything in this
Agreement to the contrary, Executive may disclose Confidential Information to
customers, suppliers, insurers, lenders, investors and other parties in the
performance of Executive’s duties hereunder, provided that Executive reasonably
believes such disclosure to be in the best interests of the Company.

 

(ii)  “Confidential Information” shall not include any information that is
(a) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (b) made legitimately available to Executive by a
third party without breach of any confidentiality obligation; or (c) required by
law to be disclosed; provided, that Executive shall give prompt written notice
to the Company of such requirement, disclose no more information than is so
required, and cooperate with any attempts by the Company to obtain a protective
order or similar treatment.  This Section 9(a)(ii) shall not be construed to
preclude Executive from using Executive’s acquired knowledge, experience and
expertise gained during the Employment Term in any subsequent employment,
provided that such use does not include the disclosure or other use in any
manner of Confidential Information.

 

(iii)  Except as required by law, Executive will not disclose to anyone, other
than Executive’s immediate family and legal or financial advisors, the existence
or contents of this Agreement; provided, that Executive may disclose to any
prospective future employer the provisions of Sections 8 and 9 of this Agreement
provided they agree to maintain the confidentiality of such terms.

 

(iv)  Upon termination of Executive’s employment with the Company for any
reason, Executive shall (x) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned or used by the Company, its
subsidiaries or affiliates; (y) immediately destroy, delete, or return to the
Company, at the Company’s option, all originals and copies in any form or medium
(including memoranda, books, papers, plans, computer files, letters and other
data) in Executive’s possession or control (including any of the foregoing
stored or located in Executive’s office, home, laptop or other computer, whether
or not Company property) that contain Confidential Information or otherwise
relate to the business of the Company, its affiliates and subsidiaries, except
that Executive may retain only those portions of any personal notes,

 

13

--------------------------------------------------------------------------------


 

notebooks and diaries that do not contain any Confidential Information; and
(z) notify and fully cooperate with the Company regarding the delivery or
destruction of any other Confidential Information of which Executive is or
becomes aware.

 

b.                                      Intellectual Property.

 

(i)  If Executive has created, invented, designed, developed, contributed to or
improved any works of authorship, inventions, intellectual property, materials,
documents or other work product (including without limitation, research,
reports, software, databases, systems, applications, presentations, textual
works, content, or audiovisual materials) (“Works”), either alone or with third
parties, prior to Executive’s employment by the Company, that are relevant to or
implicated by such employment (“Prior Works”), Executive hereby grants the
Company a perpetual, non-exclusive, royalty-free, worldwide, assignable,
sublicensable license under all rights and intellectual property rights
(including rights under patent, industrial property, copyright, trademark, trade
secret, unfair competition and related laws) therein for all purposes in
connection with the Company’s current and future business.  A list of all such
material Works as of the date hereof is attached hereto as Exhibit A.

 

(ii)  If Executive creates, invents, designs, develops, contributes to or
improves any Works, either alone or with third parties, at any time during
Executive’s employment by the Company and within the scope of such employment
and/or with the use of any Company resources (“Company Works”), Executive shall
promptly and fully disclose same to the Company and hereby irrevocably assigns,
transfers and conveys, to the maximum extent permitted by applicable law, all
rights and intellectual property rights therein (including rights under patent,
industrial property, copyright, trademark, trade secret, unfair competition and
related laws) to the Company to the extent ownership of any such rights does not
vest originally in the Company.

 

(iii)  Executive shall take all requested actions and execute all requested
documents (including any licenses or assignments required by a government
contract) at the Company’s expense (but without further remuneration) to assist
the Company in validating, maintaining, protecting, enforcing, perfecting,
recording, patenting or registering any of the Company’s rights in the Prior
Works and Company Works.  If the Company is unable for any other reason to
secure Executive’s signature on any document for this purpose, then Executive
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as Executive’s agent and attorney in fact, to act for and in
Executive’s behalf and stead to execute any documents and to do all other
lawfully permitted acts in connection with the foregoing.

 

(iv)  Executive shall not improperly use for the benefit of, bring to any
premises of, divulge, disclose, communicate, reveal, transfer or provide access
to, or share with the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party.  Executive
hereby indemnifies, holds harmless and agrees to defend the Company and its
officers, directors, partners, employees, agents and representatives from any
breach of the foregoing covenant.  Executive shall comply with all relevant
policies and guidelines of the Company, including regarding the protection of
confidential information and intellectual

 

14

--------------------------------------------------------------------------------


 

property and potential conflicts of interest.  Executive acknowledges that the
Company may amend any such policies and guidelines from time to time, and that
Executive remains at all times bound by their most current version.

 

(v)  The provisions of Section 9 shall survive the termination of Executive’s
employment for any reason.

 

10.       Specific Performance.  Executive acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of Section 8 or Section 9 would be inadequate and the Company would
suffer irreparable damages as a result of such breach or threatened breach.  In
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to cease making any payments or providing
any benefit otherwise required by this Agreement and obtain equitable relief in
the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.

 

11.       Miscellaneous.

 

a.                                      Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to conflicts of laws principles thereof.

 

b.                                      Entire Agreement/Amendments.  This
Agreement contains the entire understanding of the parties with respect to the
employment of Executive by the Company.  There are no restrictions, agreements,
promises, warranties, covenants or undertakings between the parties with respect
to the subject matter herein other than those expressly set forth herein.  This
Agreement may not be altered, modified, or amended except by written instrument
signed by the parties hereto.

 

c.                                       No Waiver.  The failure of a party to
insist upon strict adherence to any term of this Agreement on any occasion shall
not be considered a waiver of such party’s rights or deprive such party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Agreement.

 

d.                                      Severability.  In the event that any one
or more of the provisions of this Agreement shall be or become invalid, illegal
or unenforceable in any respect, the validity, legality and enforceability of
the remaining provisions of this Agreement shall not be affected thereby.

 

e.                                       Assignment.  This Agreement, and all of
Executive’s rights and duties hereunder, shall not be assignable or delegable by
Executive.  Any purported assignment or delegation by Executive in violation of
the foregoing shall be null and void ab initio and of no force and effect.  This
Agreement may be assigned by the Company to a person or entity which is an
affiliate or a successor in interest to substantially all of the business
operations of the Company.  Upon such assignment, the rights and obligations of
the Company hereunder shall become the rights and obligations of such affiliate
or successor person or entity.

 

15

--------------------------------------------------------------------------------


 

f.                                        No Mitigation; No Set Off.  Executive
shall not be required to mitigate the amount of any payment provided for
pursuant to this Agreement by seeking other employment or otherwise and the
amount of any payment provided for pursuant to this Agreement shall not be
reduced by any compensation earned as a result of Executive’s other employment
or otherwise.  The Company’s obligation to pay Executive the amounts provided
and to make the arrangements provided hereunder shall not be subject to set off,
counterclaim or recoupment of amounts owed by Executive to the Company or its
affiliates.

 

g.                                       Successors; Binding Agreement.  This
Agreement shall inure to the benefit of and be binding upon personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

 

h.                                      Notice.  For the purpose of this
Agreement, notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
by hand or overnight courier or three days after it has been mailed by United
States registered mail, return receipt requested, postage prepaid, addressed to
the respective addresses set forth below in this Agreement, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.

 

If to the Company:

 

12001 Tech Center Drive

Livonia, MI  48150

Attention: General Counsel

 

If to Executive:

 

To the most recent address of Executive set forth in the personnel records of
the Company.

 

i.                                          Executive Representation.  Executive
hereby represents and warrants to the Company that (a) the execution and
delivery of this Agreement by Executive and the Company and the performance by
Executive of Executive’s duties hereunder does not and shall not constitute a
breach of, or otherwise contravene, the terms of any employment agreement or
other agreement or policy to which Executive is a party or otherwise bound, and
(b) Executive is not a party to or bound by any employment agreement,
noncompetition agreement or confidentiality agreement with any other person or
entity.

 

j.                                         Attorney’s Fees.  If Executive incurs
legal fees and expenses in an effort to secure, preserve or establish
entitlement to compensation and benefits under this Agreement, the Company shall
reimburse Executive for such fees and expenses to the extent that the Executive
substantially prevails in such dispute.  To the extent any reimbursement
provided herein is includable in Executive’s income, any such reimbursement
shall be paid promptly to Executive, but in no event later than December 31st of
the year following the year in which Executive’s right to such reimbursement is
established hereunder, and the amount of any reimbursement provided in one year
shall not affect the amount of any such reimbursement provided in a subsequent
year.

 

16

--------------------------------------------------------------------------------

 

k.             Indemnification.  The Company shall indemnify and hold Executive
harmless, to the extent permitted by law, against judgments, claims, losses,
damages, fines, amounts paid in settlement and expenses, including attorney’s
fees (paid quarterly) incurred by Executive, in connection with any action or
proceeding (or any appeal from any action or proceeding) with respect to the
Company or activities engaged in by Executive in the course of employment with
the Company in which Executive is made, or is threatened to be made, a party or
a witness.  Executive shall also be given the benefit of any directors and
officers liability insurance policy that protects other senior executives of the
Company.

 

l.              Cooperation.  Executive shall provide Executive’s reasonable
cooperation in connection with any action or proceeding (or any appeal from any
action or proceeding) which relates to events occurring during Executive’s
employment hereunder.  This provision shall survive any termination of this
Agreement.

 

m.           Withholding Taxes.  The Company may withhold from any amounts
payable under this Agreement such Federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

 

n.             Counterparts.  This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

TRW Automotive Inc.

Patrick Olney

 

 

 

 

By:

/s/ Neil E. Marchuk

 

/s/ Patrick Olney

 

Name:

Neil E. Marchuk

 

 

 

Title:

Executive Vice President,

 

 

 

Human Resources

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

List of Prior Works

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5A

 

Benefits Summary

 

Benefits Equalization Plan — Executive may enroll beginning with the next
available open enrollment period.

 

A nonqualified benefit plan which allows participants to make-up deferrals,
including the Company match, if any, to the Company’s 401(k) Plan otherwise
unavailable due to limitation under the Internal Revenue Code.  The Plan is
unfunded with book investments which mirror those available within the TRW
Automotive Retirement Savings Plan for Salaried Employees, the Company’s
salaried 401(k) Plan.  Executive is an unsecured creditor with respect to
amounts deferred under this Plan.

 

Company Vehicle

 

A car allowance during the Employment Term at a level comparable to that
provided to other senior executives of the Company based in the U.S. (other than
the CEO).

 

Financial Planning

 

Financial counseling through AYCO at a level comparable to that provided to
other senior executives of the Company based in the U.S. (other than the CEO).

 

Life Insurance

 

Coverage provided comparable to that provided to other senior executives of the
Company (other than the CEO).

 

Long-Term Disability

 

Provides benefits in an amount equal to 40% of eligible compensation for those
disabled in accordance with the terms of the Plan.  Participants may enroll for
an additional 20% of eligible compensation.  Participant contributions are
required for the additional benefit.

 

TRW Automotive Defined Contribution Salaried Retirement Plan

 

A non-qualified plan under which the Company will make periodic contributions on
your behalf comparable to that provided to other senior executives of the
Company based in the U.S. (other than the CEO).

 

--------------------------------------------------------------------------------
